DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	As per Applicant’s instruction as filed on 05/02/22, claims 1, 8, and 15 have been amended, and claims 6 and 13 are canceled.  

Response to Remarks
3.	Applicant’s remarks with respect to currently pending amended claims as filed on 05/02/22 have been carefully considered/reviewed, but are moot in view of the following new ground(s) of rejection incorporating newly cited prior art reference (He (2019/0191177 A1)).

Claim Rejections - 35 USC § 103
4. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

5.	The following is a quotation of (AIA ) 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.	Claims 1, 3, 5, 7-8, 10, 12, 14-15, and 19-20 are rejected under (AIA ) 35 U.S.C. 103(a) as being unpatentable over Huang et al (2011/0176611 A1) in view of He (2019/0191177 A1). 
Regarding claims 1 and 15, Huang et al discloses a method of coding video data, and a non-transitory computer readable medium having stored thereon a computer program for video coding, the computer program configured to cause one or more computer processors (an inherent aspect of utilizing software implementation) to perform (para. [0034]) the method comprising:
receiving video data comprising one or more blocks (input video comprises blocks) (paras. [0003], [0049]);
identifying one or more samples/blocks/pixels (102, 108) from one or more reference images/pictures corresponding to the received video data (comprises Current image/picture) (Fig. 1; paras. [0004-0005]); and
decoding the video data based on refining one or more motion vectors associated with the video data based on interpolating (averaging and/or SAD calculation) the one or more samples/blocks/pixels from the one or more reference images in extended regions (104 and/or 702, corresponding to the region of the current coding block requiring the MV from a neighboring coding block, 102 and/or 704) of the video data (using the samples loaded from the reference pictures/images (see Fig. 1) instead of padding, in order to save memory allocation/usage), so that the template/samples (108) is found due to the smallest distortion between the reverse L-shaped template (104, extended regions) and the template/samples (108), wherein in this way, a final motion vector (110) for the DMVD/DMVR can be successfully determined by template matching (abs.; Figs. 1-2 and 5-7; paras. [0004], [0006-0008]; [0045], [0051-0053], [0055], [0059]),
Note: the extended regions (104, 702) corresponds to the region of extended result from neighboring MV (110) corresponding to the current coding block (102),
wherein a height (Mheight) of the extended regions of the video data (Template) is a first multiple (1 to 1 ratio) of a respective height of a current block (N X N)
wherein a width (Mwidth) of the extended regions of the video data (Template) is a second multiple (1 to 1 ratio) of a respective width of the current block (N X N) (Fig. 1; para. [0004]).
Furthermore, Huang et al discloses in a preferred embodiment, 
wherein a height (Mheight) of the extended regions of the video data (Template) is a first multiple (1/3 to 1 ratio, respectively) of a respective height of a DMVD target block, 
wherein a width (Mwidth) of the extended regions of the video data (Template) is a second multiple (1 to 2 ratio, respectively) of a respective width of the DMVD target block, 
wherein the first multiple is different than the second multiple (Fig. 7; para. [0055]).
Note: 	even though a DMVD target block size is set to be a DMVD target block by referring to a transform block size for a current block, Huang et al further teaches,
checking a block size of a current block to be encoded and accordingly generating a checking result, and utilizing a DMVD module to refer to the checking result to control conveyance of first DMVD control information which is utilized for indicating whether a DMVD coding operation is employed to encode the current block (paras. [0012-0013]).
Moreover, Huang et al discloses, wherein a search range of decoder-side motion vector refinement (DMVR/DMVD) search is dependent on a size of the current/transform block for which DMVR is applied (para. [0045]).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing/utilizing all of teachings as above, as taught by Huang et al, to readily realize/recognize Huang et al’s DMVD target block size can be substantially the same size as a current block, so that the template/samples is found due to the smallest distortion between the reverse L-shaped template (extended regions) and the template/samples, wherein in this way, a final motion vector for the DMVD/DMVR can be successfully determined by template matching.
Furthermore, as an additional/supplemental support, He teaches coding of motion vectors comprising: 
in a transform operation, such as performed by a transform stage (404) may perform a set of transforms of different sizes such that a transform block size is the same size as a current block, wherein other current block sizes and transform block sizes are possible, in order to provide an improved coding of motion vectors (para. [0104]).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the method of coding video data as taught by Huang et al to further incorporate/combine He’s teaching as above so that Huang et al’s DMVD target block is substantially the same size as a current block, in order to provide an improved coding and decoding of motion vectors.
Huang et al does not seem to particularly disclose: 
decoding the video data based on refining one or more motion vectors …, based on interpolating the one or more samples/blocks/pixels in extended regions of the video data without padding.
However, Huang et al does not disclose and/or even mention a process of padding. 
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing/utilizing all of teachings as above, as taught by Huang et al to realize/recognize decoding the video data based on refining one or more motion vectors …, based on interpolating the one or more samples/blocks/pixels in extended regions of the video data without padding, in order to save memory allocation/usage and successfully determine a final motion vector for the DMVD/DMVR by using the template matching process.
Regarding claim 8, Huang et al discloses a computer system (inherently utilizes software) for video coding, the computer system comprising: 
one or more computer-readable non-transitory storage media configured to store computer program code, and one or more computer processors configured to access said computer program code and operate as instructed by said computer program code, said computer program code (an inherent aspect of utilizing software implementation) including (para. [0034]);
receiving video data comprising one or more blocks (input video comprises blocks) (paras. [0003], [0049]);
identifying one or more samples/blocks/pixels (102, 108) from one or more references images/pictures corresponding to the received video data (comprises Current image/picture) (Fig. 1; paras. [0004-0005]); and
decoding the video data based on refining one or more motion vectors associated with the video data based on interpolating (averaging and/or SAD calculation) the one or more samples/blocks/pixels from the one or more reference images in extended regions (104 and/or 702, corresponding to the region of the current coding block requiring the MV from a neighboring coding block, 102 and/or 704) of the video data (using the samples loaded from the reference pictures/images (see Fig. 1) instead of padding, in order to save memory allocation/usage), so that the template/samples (108) is found due to the smallest distortion between the reverse L-shaped template (104, extended regions) and the template/samples (108), wherein in this way, a final motion vector (110) for the DMVD/DMVR can be successfully determined by template matching (abs.; Figs. 1-2 and 5-7; paras. [0004], [0006-0008]; [0045], [0051-0053], [0055], [0059]),
Note: the extended regions (104, 702) corresponds to the region of extended result from neighboring MV (110) corresponding to the current coding block (102),
wherein a height (Mheight) of the extended regions of the video data (Template) is a first multiple (1 to 1 ratio) of a respective height of a current block (N X N)
wherein a width (Mwidth) of the extended regions of the video data (Template) is a second multiple (1 to 1 ratio) of a respective width of the current block (N X N) (Fig. 1; para. [0004]).
Furthermore, Huang et al discloses in a preferred embodiment, 
wherein a height (Mheight) of the extended regions of the video data (Template) is a first multiple (1/3 to 1 ratio, respectively) of a respective height of a DMVD target block, 
wherein a width (Mwidth) of the extended regions of the video data (Template) is a second multiple (1 to 2 ratio, respectively) of a respective width of the DMVD target block, 
wherein the first multiple is different than the second multiple (Fig. 7; para. [0055]).
Note: 	even though a DMVD target block size is set to be a DMVD target block by referring to a transform block size for a current block, Huang et al further teaches,
checking a block size of a current block to be encoded and accordingly generating a checking result, and utilizing a DMVD module to refer to the checking result to control conveyance of first DMVD control information which is utilized for indicating whether a DMVD coding operation is employed to encode the current block (paras. [0012-0013]).
Moreover, Huang et al discloses, wherein a search range of decoder-side motion vector refinement (DMVR/DMVD) search is dependent on a size of the current/transform block for which DMVR is applied (para. [0045]).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing/utilizing all of teachings as above, as taught by Huang et al, to readily realize/recognize Huang et al’s DMVD target block size can be substantially the same size as a current block, so that the template/samples is found due to the smallest distortion between the reverse L-shaped template (extended regions) and the template/samples, wherein in this way, a final motion vector for the DMVD/DMVR can be successfully determined by template matching.
Furthermore, as an additional/supplemental support, He teaches coding of motion vectors comprising: 
in a transform operation, such as performed by a transform stage (404) may perform a set of transforms of different sizes such that a transform block size is the same size as a current block, wherein other current block sizes and transform block sizes are possible, in order to provide an improved coding of motion vectors (para. [0104]).


Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the computer system for video coding as taught by Huang et al to further incorporate/combine He’s teaching as above so that the computer system performs video coding, the computer system, comprising: 
one or more computer-readable non-transitory storage media configured to store computer program code, and one or more computer processors configured to access said computer program code and operate as instructed by said computer program code, said computer program code including code configured to perform He’s method, thereby saving operating costs associated with hardware manufacturing, and 
Huang et al’s DMVD target block is substantially the same size as a current block,       in order to provide an improved coding and decoding of motion vectors.
Huang et al does not seem to particularly disclose: 
decoding the video data based on refining one or more motion vectors …, based on interpolating the one or more samples/blocks/pixels in extended regions of the video data without padding.
However, Huang et al does not disclose and/or even mention a process of padding. 
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing/utilizing all of teachings as above, as taught by Huang et al to realize/recognize decoding the video data based on refining one or more motion vectors …, based on interpolating the one or more samples/blocks/pixels in extended regions of the video data without padding, in order to save memory allocation/usage and successfully determine a final motion vector for the DMVD/DMVR by using the template matching process.
Regarding claim 3, Huang et al discloses, wherein refining the one or more motion vectors is enabled/set based on a coding block width or a coding block height being greater than or equal to 16 pixels (16x16 or 32/x32 or 64x64) (para. [0045]).
Regarding claim 5, Huang et al discloses, wherein the one or more motion vectors are refined based on applying a decoder-side motion vector refinement (DMVR/DMVD) motion vector offset value to a motion vector associated with a current block from among the one or more blocks (para. [0058]).
Regarding claim 7, Huang et al discloses encoding or decoding the video based on the refined motion vectors (304, 314) (abs.; Fig. 3; paras. [0034-0035]). 
Regarding claims 10 and 17, Huang et al discloses, wherein refining the one or more motion vectors is enabled/set based on a coding block width or a coding block height being greater than or equal to 16 pixels (16x16 or 32/x32 or 64x64) (para. [0045]).
Regarding claims 12 and 19, Huang et al discloses, wherein the one or more motion vectors are refined based on applying a decoder-side motion vector refinement (DMVR/DMVD) motion vector offset value to a motion vector associated with a current block from among the one or more blocks (para. [0058]).
Regarding claims 14 and 20, Huang et al discloses encoding or decoding the video based on the refined motion vectors (304, 314) (abs.; Fig. 3; paras. [0034-0035]). 

7.	Claims 2, 9, and 16 are rejected under (AIA ) 35 U.S.C. 103(a) as being unpatentable over Huang et al (2011/0176611 A1) and He (2019/0191177 A1) as applied to claims 1, 8, and 15 above, respectively, and further in view of WANG et al (2020/0296406 A1). 
Regarding claims 2, 9, and 16, Huang et al discloses refining the one or more motion vectors being enabled/set as discussed above.
The combination of Huang et al and He does not seem to particularly disclose, wherein refining the one or more motion vectors is enabled based at least one from among a triangle prediction mode, an inter affine prediction mode, and a subblock based merge mode not being used.
However, WANG et al teaches apparatus/method for video coding for triangle prediction comprising using an affine prediction mode and a motion vector selection for a triangle prediction mode, wherein motion vectors are derived for each prediction mode/unit, in order to introduce triangular partitions for motion compensated prediction (paras. [0074-0077]).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the method of coding video data as taught by Huang et al to incorporate/combine WANG et al’s teaching as above so that refining the one or more motion vectors is enabled based at least one from among the triangle prediction mode, the inter affine prediction mode, and a subblock based merge mode not being used, in order to introduce triangular partitions for motion compensated prediction.

8.	Claims 4, 11, and 18 are rejected under (AIA ) 35 U.S.C. 103(a) as being unpatentable over Huang et al (2011/0176611 A1) and He (2019/0191177 A1) as applied to claims 1, 8, and 15 above, respectively, and further in view HUANG et al (2019/0075328 A1).
Regarding claims 4, 11, and 18, Huang et al discloses, wherein a size associated with the one or more blocks is limited to a minimum length of 16 samples/pixels (16x16 or 32/x32 or 64x64) (para. [0045]).
The combination of Huang et al and He does not seem to particularly disclose, wherein the minimum length of 16 luma samples/pixels.
However, HUANG et al teaches video coding at least comprising: 
wherein a minimum and a maximum sizes of coding blocks/units/samples are specified by syntax elements in the sequence parameter set (SPS), and wherein each coding blocks/units/samples consists of at least a luma sample/block/unit and corresponding chroma sample/block/unit, and
wherein a size of a luma sample/block/unit is chosen/selected from 16×16, 32×32, or 64×64, and a minimum length of 16 luma samples/pixels (16x16 or 32/x32 or 64x64) with the larger sizes typically enabling better compression rate for simple or smooth texture areas (para. [0003]).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the method of coding video data as taught by Huang et al to incorporate/combine HUANG et al’s teaching as above so that the size associated with the one or more blocks is limited to the minimum length of 16 luma samples/pixels, since the larger sizes typically enable better compression rate for simple or smooth textured areas.

Conclusion
9.	The prior art made of record is considered pertinent to Applicant's disclosure.
A)	Chen et al (2018/0359483 A1), Motion vector prediction.

10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


11.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed Shawn An whose telephone number is 571-272-7324.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Joseph Ustaris can be reached on 571-272-7383.

12.	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

13.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/SHAWN S AN/Primary Examiner, Art Unit 2483